Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 21, 2016

                                       No. 04-16-00194-CV

                                         Jose PEREZ, Jr.,
                                             Appellant

                                                 v.

                                        Salud CAZARES,
                                            Appellee

                 From the 83rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 3287CCL
                                Robert Cadena, Judge Presiding


                                          ORDER
         The clerk’s record was due March 14, 2016, but was not filed. On April 6, 2016, the
district clerk of Val Verde County filed a notification of late record stating the clerk’s record was
not filed because appellant has not paid or made arrangements to pay the clerk’s fee to prepare
the record and appellant is not entitled to the clerk’s record without paying the fee.

       We order appellant, Jose Perez Jr., to provide written proof to this court on or before
May 2, 2016 that either (1) the clerk’s fee has been paid or arrangements satisfactory to the clerk
have been made to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record without
prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1, 35.3(a). If appellant fails to file such
proof within the time provided, this appeal will be dismissed for want of prosecution. See TEX.
R. APP. P. 37.3(b).


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2016.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court